DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumbhat et al. (U.S. Publication No. 2017/0117230)
Regarding claim 1, Kumbhat teaches a module comprising:
a substrate (Fig. 1A , substrate 110);
a first component (122) and a second component (121) that are mounted on one main surface of the substrate (top surface);
a sealing resin layer (130, see paragraph [0025]) that seals the first component and the second component (Fig. 1A); and
a shield layer (140) that covers part of the sealing resin layer (see Fig. 1A);
wherein a recess (trench 131) is provided in the sealing resin layer toward the one main surface from a surface of the sealing resin layer that is on an opposite side from a surface of the sealing resin layer that faces the one main surface between at least the first component and the second component in a plan view from a direction perpendicular to the one main surface (see Fig. 1A), and
the shield layer is not provided inside the recess of the sealing resin layer (see Fig. 1A and paragraph [0022]).

Regarding claim 2, Kumbhat teaches the module according to Claim 1, wherein an electrode (118) is provided on the one main surface, and
the recess reaches the one main surface in a region of the sealing resin layer that overlaps the electrode in a plan view from a direction perpendicular to the one main surface (see Fig. 1A).


Regarding claim 3, Kumbhat teaches the module according to Claim 1, wherein the recess is provided outside the first component so as to pass between the first component and the second component (see Fig. 1A), and surround an entire periphery of the first component in a plan view from a direction perpendicular to the one main surface (see Fig. 5).

Regarding claim 4, Kumbhat teaches the module according to Claim 3, further comprising:
a shield component (119 and associated vias/metal layers to ground) that is mounted on the one main surface of the substrate (see Fig. 1D, on top surface of substrate) between the first component and the second component (see Fig. 1D) inside from a side wall surface of the recess (see Fig. 1D, shield component at 135A is inside from shield component at 135C) that is on a first component side (right sidewall) among side wall surfaces of the recess in a plan view from a direction perpendicular to the one main surface (see view in Fig. 1A);
wherein the shield component has a conducting portion (see paragraph [0063], electrode 119 is grounded, therefore it must have vias) that extends from a facing surface (top surface) of the shield component that faces the one main surface to an opposite surface (bottom surface) of the shield component that is on an opposite side from the facing surface and the conducting portion is connected to a ground electrode (119) provided in the substrate on a side close to the facing surface of the shield component (top surface), a through hole (135A) that reaches the shield component is provided in the sealing resin layer from a surface (top surface) of the sealing resin layer that is on an opposite side from a surface (bottom surface) of the sealing resin layer that faces the one main surface to the opposite surface of the shield component in at least part of a region that overlaps the shield component in a plan view from a direction perpendicular to the one main surface, and the shield layer is connected to the shield component in the through hole (see paragraph [[0029]).

Regarding claim 5, Kumbhat teaches the module according to Claim 1, wherein the recess is provided so as to pass between the first component and the second component from one side surface to another side surface of the sealing resin layer in a plan view from a direction perpendicular to the one main surface (see Fig. 7).

Regarding claim 7, Kumbhat teaches the module according to Claim 5, wherein the shield layer is not provided on one (see Fig. 1A, paragraph [0022], shield 140 can be on one side only) out of a first side surface portion (left sidewall) and a second side surface portion (right sidewall), the first side surface portion surrounding the first component together with the recess (see Fig. 1A) and the second side surface portion surrounding the second component together with the recess in a plan view from a direction perpendicular to the one main surface (see Fig. 1A).

Regarding claim 10, Kumbhat teaches the module according to Claim 2, wherein the recess is provided outside the first component so as to pass between the first component and the second component and surround an entire periphery of the first component in a plan view from a direction perpendicular to the one main surface (see Fig. 7).

Regarding claim 11, Kumbhat teaches the module according to Claim 2, wherein the recess is provided so as to pass between the first component and the second component from one side surface to another side surface of the sealing resin layer in a plan view from a direction perpendicular to the one main surface (see Fig. 7).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumbhat in view of Shin et al. (U.S. Patent No. 11,075,170)
Regarding claim 9, Kumbhat teaches the module according to Claim 1, but does not specifically teach further comprising:
a third component that is mounted on another main surface of the substrate; and
another sealing resin layer that seals the third component.
However, Shin teaches a third component (Fig. 2, component 234) provided on the backside of the substrate with another sealing layer (230).  It would have been obvious to a person of skill in the art at the time of the priority date that another component could have been located on the backside of the substrate because it is a common feature to increase the component:footprint ratio of the device.

Regarding claim 16, Kumbhat teaches the module according to Claim 2, further comprising:
a third component that is mounted on another main surface of the substrate; and
another sealing resin layer that seals the third component.


Regarding claim 17, Kumbhat teaches the module according to Claim 3, further comprising:
a third component that is mounted on another main surface of the substrate; and
another sealing resin layer that seals the third component.
However, Shin teaches a third component (Fig. 2, component 234) provided on the backside of the substrate with another sealing layer (230).  It would have been obvious to a person of skill in the art at the time of the priority date that another component could have been located on the backside of the substrate because it is a common feature to increase the component:footprint ratio of the device.

Regarding claim 18, Kumbhat teaches the module according to Claim 4, further comprising:
a third component that is mounted on another main surface of the substrate; and
another sealing resin layer that seals the third component.
However, Shin teaches a third component (Fig. 2, component 234) provided on the backside of the substrate with another sealing layer (230).  It would have been obvious to a person of skill in the art at the time of the priority date that another component could have been located on the backside of the substrate because it is a common feature to increase the component:footprint ratio of the device.

Regarding claim 19, Kumbhat teaches the module according to Claim 5, further comprising:
a third component that is mounted on another main surface of the substrate; and
another sealing resin layer that seals the third component.
.


Allowable Subject Matter
Claims 6, 8, 12-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6, 12-14 and 20, the prior art, alone or in combination, fails to teach or suggest wherein the shield layer is not provided on one out of a first region and a second region that are provided and divided from each other by the recess, the first region overlapping the first component and the second region overlapping the second component in a plan view from a direction perpendicular to the one main surface.

Regarding claims 8 and 15, the prior art, alone or in combination, fails to teach or suggest wherein the recess is provided so as to pass between the first component and the second component from one side surface of the sealing resin layer toward another side surface of the sealing resin layer up to a position where the recess does not reach the other side surface in a plan view from a direction perpendicular to the one main surface, and the shield layer is not provided on the one side surface of the sealing resin layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816

/SELIM U AHMED/Primary Examiner, Art Unit 2896